Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	The RCE filed on February 01, 2021 has been received and made of record. In response to the Final Office Action mailed on November 20, 2020, independent claims 1 and 15 have been amended. Applicant maintained dependent claims 2-14, and 16-20. NO claim has been added as new claim. Therefore, claims 1-20 are pending for the application.

Response to Arguments
3.	Applicant’s arguments in “Remarks” filed on January 20, 2021 with respect to independent claims 1 and 15 have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that 


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

7.	Claims 1, 2, 5, 8, 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2016/0238 845 A1)(herein after Alexander) in view of Uehera(US 2012/0223973 A1) and further in view of over Watson et al.(US 2006/0268241 A1) (herein after Watson).

Regarding claim 1, Alexander teaches a wearable heads-up display(scanning laser-based wearable heads-up display, Para-2) comprising:

a laser projector(scanning laser projector SLP, fig.2F, Para-34, 46, 56, 70) to generate a display image comprising a pixel(601, fig.6, Para-102) having a pixel on-time(obvious to have pixel on-time), the laser projector comprising a laser diode to emit laser light(RGB laser module 221, fig.2A, Para-55, 69, 82);

a controller(one or more controllers, Para-137) communicatively coupled to the laser diode(all electrical components are coupled to each other in an electronic device) and operable to modulated the laser diode(Para-19, 21, 56); and

a holographic optical element(holographic combiner 130, fig.1) to receive the laser light from the laser projector and (eye 290, fig.2A) of a user of the wearable heads-up display(figs.1-3 and related text).

Nevertheless, Alexander tis not found to teach expressly the wearable heads-up display, wherein the controller operable to modulate the laser diode to be turned on and off during a first period of the pixel on-time, wherein the first period of the pixel on-time includes a laser on-time during which the laser diode is on and includes a laser off-time during which the laser diode is off.

    PNG
    media_image1.png
    234
    589
    media_image1.png
    Greyscale

Fig.8A

    PNG
    media_image2.png
    214
    605
    media_image2.png
    Greyscale

Fig.8B
However, Uehera teaches a display device, wherein the controller(controller 13, fig.3, Para-37), operable to modulate the light emitting diode[laser diode] to be turned on and off (frame period, pixels A-E, figs.8A&8B), wherein the first period of the pixel on-time includes a LED[laser] on-time during which the LED[laser diode] is on and includes a LED[laser] off-time during which the LED[laser diode] is off(Para-69, 72-83).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application to have modified Alexander with the teaching of Uehera to include the feature in order to provide a display device capable of improving moving image performance.

Neither Alexander nor Uehera discloses expressly the wearable heads-up display, wherein the controller is operable to set a power output by the laser diode during the laser on-time based on a baseline power output by the laser diode during the pixel on-time.

However, Watson teaches a method for driving semiconductor laser for displays, wherein the controller is operable to set a power output by the laser diode during the laser on-time based on a baseline power output by the laser diode during the pixel on-time(Para-83, 115)(examiner interprets in a way that during pixel on-time, only one color of laser light is on above the base level drive and other two-colors laser light would be at the base level to avoid warm-up issue).


Regarding claim 2, Alexander as modified by Uehera and Watson teaches the wearable heads-up display of claim 1, wherein the controller is further operable to control the laser diode to emit laser light at an increased intensity(luminance value, Para-6, 13, 20, 61, 63, Uehera) during the LED[laser] on-time(LED on time, figs.8A&8B and related text, Uehera), the increased intensity greater than a baseline intensity of the laser diode, wherein the baseline intensity is greater than zero (luminance value, Para-6, 13, 20, 61, 63, Uehera).

claim 5, Alexander as modified by Uehera and Watson teaches the wearable heads-up display of claim 1, wherein the controller is further communicatively coupled and operable to receive a measure of an angle of the laser light redirected by the holographic optical element(scan range θ, fig.2F, Para-70, Alexander; Para-85, Watson).

Regarding claim 8, Alexander as modified by Uehera and Watson teaches the wearable heads-up display of claim 1, wherein the controller is further communicatively coupled and operable to receive a measure of a wavelength of the laser light emitted by the laser diode(Para-63, 64, 66, 74, Watson).

Regarding claim 9, Alexander as modified by Uehera, and Watson teaches the wearable heads-up display of claim 8, further comprising a detector to detect the wavelength of the laser light emitted by the laser diode(Para-63, 64, 66, 74, Watson).

Regarding claim 11, Alexander as modified by Uehera and Watson teaches the wearable heads-up display of claim 1, wherein the wearable heads-up display comprises glasses(eyeglass lens 140, fig.1, Alexander) and the holographic optical element (holographic combiner 130/230, figs.1&2F, Alexander) is disposed on or in a lens of the glasses(fig.1, Alexander).
claim 12, Alexander as modified by Uehera and Watson teaches the wearable heads-up display of claim 1, wherein the laser projector comprises a scanning laser projector(scanning laser projector SLP, fig.2F, Para-34, Alexander).

Regarding claim 13, Alexander as modified by Uehera and Watson teaches the wearable heads-up display of claim 12, wherein

the scanning laser projector(scanning laser projector SLP, fig.2F, Para-34, Alexander) comprises a movable scan mirror(scan mirror 222, fig.2F, Alexander) to direct the laser light towards the holographic optical element(holographic combiner 230, figs.2A-2F, 330, fig.3, 530, fig.5 and related text); and

the controller is further operable to position the scan mirror to direct the laser light towards a region of the holographic optical element corresponding to the pixel for a duration of the first period of the pixel on-time(figs.8A&8B, Uehera)(as seen from figure, light is directed towards the holographic combiner 230(alexander) and light source is on during pixel on-time, Uehera).

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations but in different format.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations but in different format.

8.	Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2016/0238845 A1), Uehera(US 2012/0223973 A1), Watson et al.(US 2006/0268241 A1) and further in view of Kimura et al.(US 2014/0240611 A1) (herein after Kimura).

Regarding claim 4, Alexander as modified by Uehera and Watson is not found to teach expressly the wearable heads-up display of claim 1, wherein the controller is further operable to cycle the laser diode between being on and being off at least twice during the first period of the pixel on-time.

However, Kimura teaches a laser driving circuit, wherein the controller is further operable to cycle the laser diode between being on and being off at least twice during the first period of the pixel on-time(figs.15, 16 &26 and related text)(as seen from figures, there are more laser driving current is on and off more than twice).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application to have modified Alexander further with the teaching of Kimura . 

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2016/0238845 A1), Uehera(US 2012/0223973 A1), Watson et al.(US 2006/0268241 A1) and further in view of Tanahashi(US 2014/0145913 A1).

Regarding claim 6, Alexander as modified by Uehera and Watson is not found to teach expressly the wearable heads-up display of claim 5, further comprising a detector to detect the angle of the laser light redirected by the holographic optical element(Alexander only discloses detected total scale range “θ” but does not disclose clearly about a detector to detect the angle).

However, Tanahashi teaches a display device, further comprising a detector(angle sensor 15, fig.15) to detect the angle of the laser light redirected by the holographic optical element(Para-130/131).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Alexander further with the teaching of Tanahashi to provide a display device having an angle of an image-forming element with respect to light travel direction .

10.	Claims 14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2016/0238845 A1), Uehera(US 2012/0223973 A1), Watson et al.(US 2006/0268241 A1) and further in view of Shirai et al.(US 2009/0185258 A1) (herein after Shirai).

Regarding claim 14, Alexander as modified by Uehera, and Watson teaches the wearable heads-up display of claim 13, wherein the pixel on-time(figs.8A&8B, Uehera) corresponds to a time taken for the scan mirror to undergo an angular movement (scan range θ, fig.2F, Para-70, Alexander).

Nevertheless Alexander as modified by Uehera and Watson is not found to disclose expressly the wearable heads-up display, wherein the pixel on-time corresponds to undergo an angular movement corresponding to a spatial dimension of the pixel.

However, Shirai teaches a system configuration and method for controlling image projection apparatuses, wherein the pixel (Para-178, 179).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Alexander further with the teaching of Shirai to include the feature in order to remove the unstable reflection of incident light caused when each mirror element is shifted during one frame or sub-frame.

Claim 20 is rejected for the same reason as mentioned in the rejection of claims 13 and 14(see rejection for claims 13 and 14), since claim 20 recites identical claim limitations limitations as in claims 13 and 14 but in different formats.

Allowable Subject Matter
11.	Claims 3, 7, 10, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3, and 17: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant's claim invention "----- a total increased power deliverable by the laser diode during the laser on-time is about equal to a total baseline power deliverable by the laser diode during the first period of the pixel on-time, wherein the total baseline power is greater than zero”.

Claims 7, and 18: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant's claim invention, “wherein the controller is further operable to increase the laser off-time if the angle deviates from a target angle”. 

Claims 10, and 19: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant's claim invention, “wherein the controller is further operable to increase a duration of the laser off-time if the wavelength deviates from a target wavelength”.

Examiner Note


13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571) 270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
February 27, 2021